       2:17-cr-20037-JES-JEH # 370         Page 1 of 11                                        E-FILED
                                                                   Saturday, 08 June, 2019 09:26:44 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      Case No: 17-CR-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
              Defendant.                   )

       THE UNITED STATES OF AMERICA’S MOTION REQUESTING
      THE COURT TO MAKE ADEQUATE FINDINGS ON THE RECORD
   REGARDING THE NEED FOR IN-CHAMBERS VOIR DIRE PROCEEDINGS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby requests that the Court make adequate findings on the record,

pursuant to Presley v. Georgia, 558 U.S. 209, 213 (2010), regarding the need for in-

chambers voir dire proceedings.

                           RELEVANT PROCEDURAL HISTORY

       On February 6, 2019, the United States filed a motion requesting an order

establishing jury selection procedures. (R.223) In the motion, the United States noted

that the right to a public trial required jury selection to be conducted in the courtroom:

       Jury selection should be conducted in the courtroom and open to the public.
       “The process of juror selection is itself a matter of importance, not simply
       to the adversaries but to the criminal justice system.” Press-Enter. Co. v.
       Superior Court of California, Riverside Cnty., 464 U.S. 501, 505 (1984) (“Press-
       Enterprise I”). The right to a public trial flows from the First and Sixth
       2:17-cr-20037-JES-JEH # 370          Page 2 of 11



       Amendments of the Constitution and applies to every phase of the criminal
       trial, including pre-trial motions. See Waller v. Georgia, 467U.S. 39, 43 (1984);
       Gannett Co. v. DePasquale, 443 U.S. 368, 379 (1979); In re Oliver, 333 U.S. 257,
       266-73 (1948). The explicit Sixth Amendment right of the defendant to a
       public trial is complemented by an implicit, albeit “qualified,” First
       Amendment right of the press and public to attend the proceedings. See
       Press-Enter. Co. v. Superior Court, 478 U.S. 1, 9 (1986) (“Press-Enterprise II”).
       The First Amendment privilege extends to jury selection. Press-Enterprise I,
       464 U.S. 509-10.

(R.223 at 4) The United States further requested that the Court conduct panel voir dire

in open court, rather than individual voir dire, noting that the Supreme Court grants

great flexibility to district courts in determining how voir dire is conducted in a criminal

case under Mu’Min v. Virginia, 500 U.S. 415, 425-26 (1991). (R.223 at 6)

       On February 9, 2019, the defendant filed his motion to establish jury selection

procedures. (R.229) In his motion, the defendant argued that “[i]ndividual and

sequestered voir dire is . . . necessary in a capital case.” (R.229 at 45) In support of their

motion, the defense submitted the affidavit of Kevin McNally of the Federal Death

Penalty Resource Counsel Project, who stated under penalty of perjury that “87% of

federal judges conduct ‘private’ individual questioning of potential jurors . . .” (R.229 at

88-99). He claimed that panel questioning in open court carried a danger that potential

jurors may “shade their answers.” (R.229 at 89)

       On April 12, 2019, the Court issued its Order establishing jury selection

procedures. (R.301) The Order directed that the summoned jurors would be brought

together into the courtroom, where the Court would conduct general voir dire. (R.301)

The Order stated that following this general voir dire, the prospective jurors would be

excused, for-cause challenges would be argued, and additional voir dire, if necessary,

                                               2
       2:17-cr-20037-JES-JEH # 370         Page 3 of 11



would then commence for the remaining prospective jurors. (R.301) The Order did not

specify whether any additional voir dire would be individual and/or sequestered or

where it would take place, but stated that the Court would establish additional

procedures regarding jury questioning at the final pretrial conference. (R.301)

       On May 16, 2019, the Court issued a Supplemental Order establishing jury

selection procedures. (R.342) The Supplemental Order reiterated that the summoned

jurors would be brought together in the courtroom for general voir dire, but elaborated

that individual voir dire would commence thereafter. (R.342 at 2) The Supplemental

Order did not specify whether the additional voir dire would be sequestered or where it

would take place. (R.342)

       On the first day of jury selection, June 3, 2019, the Court stated that it intended to

conduct individual voir dire by bringing each juror into the courtroom for additional

questioning following general voir dire. The defendant objected to this procedure and

requested that the Court conduct individual voir dire in chambers. The Court granted

the defendant’s request, and each of the potential jurors, including the 69 jurors that

have been qualified and not excused, was subjected to individual, sequestered voir dire

in chambers following general voir dire in open court. The defendant, his five attorneys,

and his jury consultant were present during these in camera proceedings, which were

conducted on the record.

                                    RELEVANT LAW

       As the United States previously noted, the Sixth Amendment and First

Amendment rights to a public trial apply to voir dire. Presley v. Georgia, 558 U.S. 209,

                                              3
       2:17-cr-20037-JES-JEH # 370          Page 4 of 11



213 (2010) (holding it is well-settled that the Sixth Amendment right to a public trial

extends to the voir dire of prospective jurors). Nonetheless, as Presley noted, exceptions

to this general rule exist, because the right to an open trial may give way to other rights

or interests, such as the defendant’s right to a fair trial. Id. (quoting Waller v. Georgia, 467

U.S. 39, 45 (1984)). Thus, a court may exclude the public from voir dire, but only if

(1) the party seeking private voir dire advances an overriding interest that is likely to be

prejudiced; (2) the closure is no broader than necessary to protect that interest; (3) the

court considered reasonable alternative to private voir dire; and (4) the district court

makes findings adequate to support private voir dire. Presley, 558 U.S. at 213-14 (citing

Waller); see also United States v. Candelario-Santana, 834 F.3d 8, 21-22 (1st Cir. 2016)

(courtroom closure requires all four of the elements to be satisfied, and the “overriding

interest” to be “articulated along with findings specific enough that a reviewing court

can determine whether the closure order was properly entered”).

       It is true that a Court may question potential jurors in camera regarding “trivial”

matters without implicating Sixth Amendment public trial concerns. See, e.g., United

States v. Ivester, 316 F.3d 955, (9th Cir. 2003) (holding in camera questioning of jurors to

determine whether they felt safe was an administrative jury problem and trivial under

Sixth Amendment); People v. Jones, 8 N.E.3d 470, 481 (1st Dist. 2014) (holding that brief

questioning of potential jurors in chambers too trivial to implicate the Sixth

Amendment). Cf. United States v. Anderson, 881 F.3d 568, 576 (7th Cir. 2018) (finding

closure of courthouse after 5 pm while trial was still in progress was trivial and did not

violate those Sixth Amendment rights); Braun v. Powell, 227 F.3d 908, 919 (7th Cir. 2000)

                                               4
       2:17-cr-20037-JES-JEH # 370         Page 5 of 11



(holding that exclusion of prior member of venire from courtroom during trial did not

rise to level of a Sixth Amendment violation). Nonetheless, the United States is

concerned that the individual, sequestered voir dire conducted in chambers in this case

may have been significant enough to implicate Presley and Waller. But see Wilder v.

United States, 806 F.3d 653, 660-61 (1st Cir. 2015) (finding that closed door, individual

voir dire following general voir dire was the functional equivalent of a sidebar

conference, which does not constitute a complete closure violating the Sixth

Amendment), cert. denied 136 S. Ct. 2031 (2016).

                                      DISCUSSION

       In this case, the Court implicitly met the four Waller factors prior to granting the

defendant’s request for individual voir dire to be conducted sequestered and in

chambers. First, although the United States did not agree with the defendant’s position,

the defendant did articulate an overriding interest that would be prejudiced by

conducting individual voir dire in open court. Namely, the defendant argued in his

motion to establish jury selection procedures that “private” voir dire was conducted by

87% of federal judges in capital cases and was necessary to obtain honest answers from

potential jurors regarding their opinions on capital punishment. Without such honest

answers, he argued, he would be unable to intelligently make for-cause challenges or

exercise his peremptory strikes. As anticipated, the answers of individual jurors to

questions during the general voir dire, which took place in the open courtroom, have




                                             5
        2:17-cr-20037-JES-JEH # 370            Page 6 of 11



been reported in the press the next day, typically on the front page of the News-Gazette

in Champaign-Urbana.1

       Second, the individual voir dire conducted in chambers was no broader than

necessary to protect the defendant’s concerns about juror honesty. The Court conducted

all of the general voir dire in the open courtroom and returned to open court after the

individual voir dire was complete to announce jurors who had been excused and those

who had been qualified. The questioning conducted in chambers was focused on the

potential jurors’ views about the death penalty and personal experiences (such as their

experience as crime-victims) that courts routinely inquire about at sidebar, outside the

hearing of both the public and the rest of the venire.

       Third, the Court not only considered, but initially proposed a reasonable

alternative to private voir dire. The Court stated it was going to have individual jurors

return to the courtroom for sequestered questioning. The defendant objected to this




       1
          See, e.g., Adelbarto Toledo, Christensen Trial Day Five / Initial Jury Selection One Short,
For Now, THE NEWS-GAZETTE, (June 8, 2019), available at http://www.news-
gazette.com/news/local/2019-06-08/christensen-trial-day-5-initial-jury-selection-one-short-now.html;
Ben Zigtermen, Christensen Trial Day Four/ Prosecutors Want Audio Heard Over Headphones, THE
NEWS- GAZETTE, (June 7, 2019), available at http://www.news-gazette.com/news/local/2019-06-
07/christensen-trial-day-4-prosecutors-want-audio-heard-over-headphones.html; Ben Zigterman,
Christensen Trial Day Three / Judge Expects Opening Statements Wednesday, THE NEWS-GAZETTE,
(June 6, 2019), available at http://www.news-gazette.com/news/local/2019-06-06/christensen-trial-day-3-
judge-expects-opening-statements-wednesday.html; Ben Zigterman, Christensen Trial Day Two / Jury
Selection About Halfway Done, THE NEWS-GAZETTE, (June 5, 2019), available at http://www.news-
gazette.com/news/local /2019-06-05/christensen-trial-day-2-jury-selection-process-about-halfway-
done.html; Ben Zigterman, Christensen Trial Day One / 29 Potential Jurors Questioned; 13 Pre-
Approved, THE NEWS-GAZETTE, (June 4, 2019), available at http://www.news-
gazette.com/news/local/2019-06-04/christensen-trial-day-1-29-potential-jurors-questioned-13-pre-
approved.html.


                                                  6
       2:17-cr-20037-JES-JEH # 370           Page 7 of 11



procedure and requested it be conducted privately in chambers. Thus, in granting the

defendant’s request, the Court had already considered a reasonable alternative to

conducting voir dire in chambers. No reasonable alternative existed between the

Court’s initial proposal and the in-chambers voir dire proposed by the defendant that

would achieve the defendant’s articulated “overriding interest” in having potential

jurors provide candid answers to personal questions.

       Finally, the Court implicitly made each of those findings prior to granting the

defendant’s request for the individual, sequestered voir dire to take place in chambers.

Nonetheless, the United States is concerned that the Court did not specify its findings

on the record prior to granting the defendant’s request for the individual, sequestered

portion of the voir dire to take place in chambers. Therefore, it hereby requests that the

Court make, on the record, the findings required by Presley and Waller prior to

proceeding with any additional individual, sequestered voir dire in chambers.2

       Such a finding would resolve any potential First Amendment issues related to

the public’s access to the individual voir dire process. Nonetheless, an additional

concern is whether the failure to make these specific findings on the record prior to

conducting the voir dire in chambers renders those proceedings invalid or violates the

defendant’s Sixth Amendment right to a public trial. The United States submits that it




       2The United States is not waiving its prior objection to individual, sequestered voir dire
in chambers, and in fact, maintains that objection. See 28 C.F.R. § 50.9 (barring government
attorneys from consenting to the closure of any judicial proceeding without the express prior
authorization of the Deputy Attorney General.). Nonetheless, the United States understands
and respects the Court’s prior Order overruling its objection.

                                                7
       2:17-cr-20037-JES-JEH # 370         Page 8 of 11



does not, given that the request to conduct the voir dire in chambers was made by the

defendant himself. The Third Circuit rejected precisely such a claim in a case where the

defendant failed to object to the procedure:

       The District Court conducted voir dire in this case according to the
       following procedures. First, prospective jurors were screened based upon
       their responses to general questioning in open court. Then, members of the
       voir dire panel were individually questioned about more sensitive
       subjects—in the presence of the defendants and attorneys for both sides—
       in a closed jury room adjacent to the courtroom. Neither party objected to
       these procedures at that time.

       Bansal contends that the closed-room questioning violated the Sixth
       Amendment's public trial guarantee. We disagree for several reasons. First,
       this is classic sandbagging of the trial judge, as Bansal complains for the
       first time on appeal about a decision by the trial court to which he did not
       object at the time. Second, at no time did anyone—Bansal, the press, or the
       public—request access to the closed jury-room. At most, the judge
       prevented the members of the voir dire panel from hearing other members'
       responses, and we are aware of no case holding that such procedures offend
       the Sixth Amendment. Third, to the extent Bansal complains about the right
       of the press to access his entire voir dire proceedings, Bansal likely lacks
       standing to challenge the District Court's action on the media's behalf.
       Finally, the entire jury selection process was transcribed and recorded;
       nothing was sealed or concealed from public view. Given these facts, we
       will not order Bansal a new trial on these grounds.

United States v. Bansal, 663 F.3d 634, 661 (3d Cir. 2011) (citations omitted).

       As the Supreme Court recently held, “while the public-trial right is important for

fundamental reasons, in some cases an unlawful closure might take place and yet the

trial still will be fundamentally fair from the defendant's standpoint.” Weaver v.

Massachusetts, 137 S. Ct. 1899, 1910 (2017). In Weaver, the courtroom was closed to the

public for two days of the jury selection process, but defense counsel did not object to




                                               8
       2:17-cr-20037-JES-JEH # 370        Page 9 of 11



the closure. The defendant later claimed his counsel was ineffective for failing to object

to the closure.

       The Supreme Court, noting that the courtroom closure was limited to the jury

voir dire and the courtroom remained open during the evidentiary phase of the trial,

found that “there is no suggestion that any juror lied during voir dire; no suggestion of

misbehavior by the prosecutor, judge, or any other party; and no suggestion that any of

the participants failed to approach their duties with the neutrality and serious purpose

that our system demands.” Id. at 1913. Under those circumstances, the Court concluded

that, even assuming that the closure was a Sixth Amendment violation, the violation

did not pervade the whole trial or lead to basic unfairness. Id. Thus, the Court held that

the defendant was not entitled to a new trial. Id.

       Given that the defendant not only requested the in chambers voir dire

proceedings, but objected to them being conducted in open court due to concerns that

the prospective jurors would “shade their answers,” the jury selection proceedings that

have occurred to date have not violated the defendant’s Sixth Amendment right to a

public trial.

       The United States contacted defense counsel regarding this motion, and defense

counsel stated that the defendant has no objection to this motion.




                                             9
      2:17-cr-20037-JES-JEH # 370        Page 10 of 11



      WHEREFORE the United States of America respectfully requests that this Court

make adequate findings on the record, pursuant to Presley v. Georgia, 558 U.S. 209, 213

(2010), regarding the need for in-chambers voir dire proceedings.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                          /s/ James B. Nelson
Eugene L. Miller                             James B. Nelson
Assistant United States Attorney             Trial Attorney
201 S. Vine St., Suite 226                   Capital Case Section
Urbana, IL 61802                             United States Department of Justice
Phone: 217/373-5875                          1331 F. Street NW, Room 625
Fax: 217/373-5891                            Washington, DC 20004
eugene.miller@usdoj.gov                      Phone: 202/598-2972
                                             james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                           10
      2:17-cr-20037-JES-JEH # 370         Page 11 of 11



                              CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/Eugene L. Miller
                                           Eugene L. Miller
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           Phone: 217/373-5875
                                           Fax: 217/373-5891
                                           eugene.miller@usdoj.gov




                                             11
